United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                      UNITED STATES COURT OF APPEALS                     June 24, 2005
                               FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 04-11129
                                Summary Calendar


                      RAMIRO GUERRA BOCANEGRA, SR.,

                                                          Plaintiff-Appellant,

                                       versus

         TIM REVELL, DR.; PATRICE MAXEY; DAVID R. BASSE, DR.,


                                                          Defendants-Appellees.


              Appeal from the United States District Court
                    for the Northern District of Texas
                               (2:04-CV-114)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Ramiro Guerra Bocanegra, Sr., Texas prisoner #831945, appeals,

pro se, the dismissal (as frivolous and for failure to state a

claim) of his in forma pauperis (IFP) claims brought pursuant to 42

U.S.C.    §    1983   against    Dr.     Tim    Revell,    Medical    Department

Administrator Patrice Maxey, and Dr. David R. Basse.                  He claimed

defendants were deliberately indifferent to his serious medical

needs and denied him medical treatment on the basis of his race.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Bocanegra first complains the district court erred in failing,

prior to dismissal, to conduct a Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985), hearing or to use a questionnaire.                We review the

denial of a Spears hearing for abuse of discretion, considering

whether    the   complaint’s    allegations       would     pass   muster     with

additional factual development.         E.g., Eason v. Thaler, 14 F.3d 8,

10 (5th Cir. 1994).      Bocanegra has not shown the district court

abused its discretion; he does not describe additional facts to

salvage his otherwise deficient complaint that would have been

revealed either through a Spears hearing or by a questionnaire.

See id.

     Dismissal     of   an    IFP   complaint      as     frivolous    under    §

1915(e)(2)(B)(I) is reviewed for abuse of discretion, e.g., Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); dismissal for

failure to state a claim under § 1915(e)(2)(b)(ii), de novo.

Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).                 Review of

the record and Bocanegra’s brief on appeal reveals the district

court did not abuse its discretion in dismissing Bocanegra’s

complaint as frivolous or err in dismissing it for failure to state

a claim.    See id.; Eason, 14 F.3d at 10.             Bocanegra’s allegations

of denial of medical treatment or proper testing amount to a

disagreement     with   the    course       of   his    treatment,    which    is

insufficient to support relief for a claim brought pursuant to 42

U.S.C. § 1983.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

                                        2
1991).   At most, Bocanegra’s allegations that he should have been

administered a particular test or treatment amount to assertions of

medical malpractice or negligence, rather than an Eighth Amendment

denial of medical care.           See id.

      Bocanegra fails to allege any act evidencing discriminatory

intent on the part of the named defendants to support his assertion

that he was denied medical treatment on the basis of his race.                    See

McCleskey     v.   Kemp,    481 U.S. 279,   292   (1987).          Bocanegra’s

allegation that two white inmates received tests/treatment that

Bocanegra believed he should have received is also insufficient to

support a claim of racial animus because Bocanegra failed to allege

any   facts   showing      the    two   white   inmates   were,      in    all   other

respects, similarly situated to him. Muhammad v. Lynaugh, 966 F.2d
901, 903 (5th Cir. 1992).

      Bocanegra’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                     Because

the appeal is frivolous, it is DISMISSED.                 See 5TH CIR. R. 42.2.

Bocanegra’s    motion      for    preliminary      injunction   is    DENIED.     The

dismissal of this appeal as frivolous counts as a strike for

purposes of 28 U.S.C. § 1915(g), as does the district court’s

dismissal. See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.

1996). We warn Bocanegra: if he accumulates three strikes under 28

U.S.C. § 1915(g), he will not be able to proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in any

                                          3
facility, unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION FOR PRELIMINARY INJUNCTION DENIED;

                                        STRIKE WARNING ISSUED




                                 4